      Case 6:20-cv-00574-ADA Document 34-3 Filed 02/12/21 Page 1 of 14




                     EXHIBIT #3




Group 2 – Google’s Responsive Claim Construction Brief
(Civil Case Nos. 6:20-cv-00574-ADA, 6:20-cv-00576-ADA, 6:20-cv-00579-ADA, and 6:20-
cv-00580-ADA)
         Case 6:20-cv-00574-ADA Document 34-3 Filed 02/12/21 Page 2 of 14



                                                                                          PATENT


         IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

Appl. No.:           11/462,152                   Confirmation No.: 4832
Applicant(s):        Adrian Burian et al.
Filed:               August 3, 2006
Art Unit:            2887
Examiner:            Vo, Tuyen Kim
Title:               METHOD, APPARATUS AND COMPUTER PROGRAM PRODUCT
                     FOR PROVIDING A CAMERA BARCODE READER

Docket No.:          042933/313925
Customer No.:        00826


Filed Via USPTO E-Filing
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450


                                         AMENDMENT
                                        37 C.F.R. § 1.121


Sir:

         In response to the Office Action dated March 24, 2010, please amend the above-
identified application as follows:


Amendments to the Claims are reflected in the listing of claims beginning on page 2 of this
paper.
Remarks begin on page 10 of this paper.
       Case 6:20-cv-00574-ADA Document 34-3 Filed 02/12/21 Page 3 of 14

Application No.: 11/462,152
Amendment Dated June 24, 2010
Reply to Office Action of March 24, 2010


Amendments to the Claims:
        This listing of claims replaces all prior listings, and versions, of claims in the present
application.


Listing of Claims:
        1. (Currently Amended) A method comprising:
        processing an input image for an attempt to decode the input image using a current
barcode reading method, the processing including performing a correction on the input image;
        determining whether the processing of the input image is successful based on a
determination as to whether the correction is completed;
        switching to one of a different barcode reading method or processing a new frame of the
input image using the current barcode reading method in response to the processing of the input
image being unsuccessful;
        attempting a decode of the input image using the current barcode reading method in
response to the processing of the input image being successful; and
        performing a switch to the different barcode reading method in response to a failure of
the attempt to decode the input image using the current barcode reading method.


       2. (Original) A method according to Claim 1, wherein processing the input image
comprises determining a region of interest (ROI) defining an area in which a barcode is
expected.


        3. (Currently Amended) A method according to Claim 2, wherein processing the input
image further comprises performing the correction by correcting the ROI.


       4. (Original) A method according to Claim 3, wherein correcting the ROI comprises
correcting comer positions of the ROI based on a degree of overlap between the barcode and
segments of a border of the ROI which are adjacent to each respective comer.




                                                2 of 13
       Case 6:20-cv-00574-ADA Document 34-3 Filed 02/12/21 Page 4 of 14

Application No.: 11/462,152
Amendment Dated June 24, 2010
Reply to Office Action of March 24, 2010


        5. (Currently Amended) A method according to Claim 2, wherein processing the input
image further comprises performing the correction by performing re-sampling and geometric
image correction.


        6. (Original) A method according to Claim 2, wherein processing the input image
comprises binarizing the ROI.


        7. (Original) A method according to Claim 6, wherein performing a switch to the
different barcode reading method comprises modifying the current barcode reading method by
switching from a global binarization to an adaptive binarization.


        8. (Original) A method according to Claim 1, further comprising performing a
determination as to whether the input image includes one of a one dimensional (ID) barcode or a
two dimensional (2D) barcode.


        9. (Original) A method according to Claim 8, further comprising determining a type of
barcode.


        10. (Currently Amended) A method according to Claim 8, wherein the determination is
performed based on a relationship between a first length of an object oriented in a first direction
and a second length of the aa object oriented in a second direction that is substantially
perpendicular to the first direction.


        11. (Original) A method according to Claim 1, wherein processing the input image
comprises binarizing the input image.


        12. (Original) A method according to Claim 11, wherein performing a switch to the
different barcode reading method comprises modifying the current barcode reading method by
switching from a global binarization to an adaptive binarization.


                                               3 of 13
       Case 6:20-cv-00574-ADA Document 34-3 Filed 02/12/21 Page 5 of 14

Application No.: 11/462,152
Amendment Dated June 24, 2010
Reply to Office Action of March 24, 2010




        13. (Currently Amended) A computer program product comprising at least one
computer-readable storage medium having computer-readable program code portions stored
therein, the computer-readable program code portions comprising:
        a first executable portion for processing an input image for an attempt to decode the input
image using a current barcode reading method, the processing including performing a correction
on the input image;
        a second executable portion for determining whether the processing of the input image is
successful based on a determination as to whether the correction is completed;
        a third executable portion for switching to one of a different barcode reading method or
processing a new frame of the input image using the current barcode reading method in response
to the processing of the input image being unsuccessful;
       a fourth executable portion for attempting a decode of the input image using the current
barcode reading method in response to the processing of the input image being successful; and
       a fifth executable portion for performing a switch to the different barcode reading method
in response to a failure of the attempt to decode the input image using the current barcode
reading method.


        14. (Original) A computer program product according to Claim 13, wherein the first
executable portion includes instructions for determining a region of interest (ROI) defining an
area in which a barcode is expected.


        15. (Currently Amended) A computer program product according to Claim 14, wherein
the first executable portion includes instructions for performing the correction by correcting the
ROI.


       16. (Original) A computer program product according to Claim 15, wherein the first
executable portion includes instructions for correcting comer positions of the ROI based on a




                                              4 of 13
        Case 6:20-cv-00574-ADA Document 34-3 Filed 02/12/21 Page 6 of 14

Application No.: 11/462,152
Amendment Dated June 24, 2010
Reply to Office Action of March 24, 2010


degree of overlap between the barcode and segments of a border of the ROI which are adjacent
to each respective corner.


        17. (Currently Amended) A computer program product according to Claim 14, wherein
the first executable portion includes instructions for performing the correction by performing re-
sampling and geometric image correction.


        18. (Original) A computer program product according to Claim 14, wherein the first
executable portion includes instructions for binarizing the ROI.


        19. (Original) A computer program product according to Claim 18, wherein the fifth
executable portion includes instructions for modifying the current barcode reading method by
switching from a global binarization to an adaptive binarization.


        20. (Original) A computer program product according to Claim 13, further comprising a
sixth executable portion for performing a determination as to whether the input image includes
one of a one dimensional (1D) barcode or a two dimensional (2D) barcode.


        21. (Original) A computer program product according to Claim 20, further comprising a
seventh executable portion for determining a type of barcode.


        22. (Currently Amended) A computer program product according to Claim 20, wherein
the sixth executable portion includes instructions for performing the determination based on a
relationship between a first length of an object oriented in a first direction and a second length of
the aH object oriented in a second direction that is substantially perpendicular to the first
direction.


        23. (Original) A computer program product according to Claim 13, wherein the first
executable portion includes instructions for binarizing the input image.


                                                5 of 13
       Case 6:20-cv-00574-ADA Document 34-3 Filed 02/12/21 Page 7 of 14

Application No.: 11/462,152
Amendment Dated June 24, 2010
Reply to Office Action of March 24, 2010




       24. (Original) A computer program product according to Claim 23, wherein the fifth
executable portion includes instructions for modifying the current barcode reading method by
switching from a global binarization to an adaptive binarization.


       25. (Currently Amended) An apparatus comprising a processor and memory including
computer program code, the memory and the computer program code configured to, with the
processor, cause the apparatus at least processing element configured to:
        process an input image for an attempt to decode the input image using a current barcode
reading method, the processing including performing a correction on the input image;
       determine whether the processing of the input image is successful based on a
determination as to whether the correction is completed;
       switch to one of a different barcode reading method or processing a new frame of the
input image using the current barcode reading method in response to the processing of the input
image being unsuccessful;
       attempt a decode of the input image using the current barcode reading method in response
to the processing of the input image being successful; and
       perform a switch to the different barcode reading method in response to a failure of the
attempt to decode the input image using the first barcode reading method.


       26. (Currently Amended) An apparatus according to Claim 25, wherein the memory and
computer program code are further configured to, with the processor, cause the apparatus further
comprising a detector element which operates under control of the processing element, \vherein
the detector element is configured to process the input image by determining a region of interest
(ROI) defining an area in which a barcode is expected.


       27. (Currently Amended) An apparatus according to Claim 26, wherein the memory and
computer program code are further configured to, with the processor, cause the apparatus
detector element is further configured to perform the correction by correcting the ROI.


                                              6 of 13
       Case 6:20-cv-00574-ADA Document 34-3 Filed 02/12/21 Page 8 of 14

Application No.: 11/462,152
Amendment Dated June 24, 2010
Reply to Office Action of March 24, 2010




       28. (Currently Amended) An apparatus according to Claim 27, wherein the memory and
computer program code are further configured to, with the processor, cause the apparatus
detector element is further configured to correct comer positions of the ROI based on a degree of
overlap between the barcode and segments of a border of the ROI which are adjacent to each
respective comer.


       29. (Currently Amended) An apparatus according to Claim 26, wherein the memory and
computer program code are further configured to, with the processor, cause the apparatus
detector element is further configured to process the input image via performing the correction
by performing re-sampling and geometric image correction.


       30. (Currently Amended) An apparatus according to Claim 26, wherein the memory and
computer program code are further configured to, with the processor, cause the apparatus to
further comprising a binarization element which operates under the control of the processing
element, ,vherein the binarization element is configured binarize the ROI.


       31. (Currently Amended) An apparatus according to Claim 30, wherein the memory and
computer program code are further configured to, with the processor, cause the apparatus
processing element is configured to perform the switch to the different barcode reading method
by modifying the current barcode reading method by switching from a global binarization to an
adaptive binarization.


       32. (Original) An apparatus according to Claim 31, wherein global binarization
comprises binarizing an entirety of the input image based on a relationship between input image
values and a threshold and wherein adaptive binarization comprises dividing the input image into
regions and separately binarizing the regions of the input image based on a relationship between
a moving sum of region values compared to an adaptive threshold.




                                             7 of 13
       Case 6:20-cv-00574-ADA Document 34-3 Filed 02/12/21 Page 9 of 14


Application No.: l l /462, 152
Amendment Dated June 24, 2010
Reply to Office Action of March 24, 2010


        33. (Currently Amended) An apparatus according to Claim 25, wherein the memory and
computer program code are further configured to, with the processor, cause the apparatus further
comprising a classification element operating under the control of the processing element, the
classification element being configured to perform a determination as to whether the input image
includes one of a one dimensional (1D) barcode or a two dimensional (2D) barcode.


        34. (Currently Amended) An apparatus according to Claim 33, wherein the memory and
computer program code are further configured to, with the processor, cause the apparatus
classification element is configured to determine a type of barcode.


        35. (Currently Amended) An apparatus according to Claim 34, wherein the memory and
computer program code are further configured to, with the processor, cause the apparatus
classification is configured to determine the type of barcode based on a comparison of geometric
patterns within the barcode to a known specification.


        36. (Currently Amended) An apparatus according to Claim 33, wherein the memory and
computer program code are further configured to, with the processor, cause the apparatus
classification element is configured to perform the determination based on a relationship between
a first length of an object oriented in a first direction and a second length of the an object
oriented in a second direction that is substantially perpendicular to the first direction.


       37. (Currently Amended) An apparatus according to Claim 25, wherein the memory and
computer program code are further configured to, with the processor, cause the apparatus to
further comprising a binarization element which operates under the control of the processing
element, wherein the binarization element is configured binarize the input image.


       38. (Currently Amended) An apparatus according to Claim 37, wherein the memory and
computer program code are further configured to, with the processor, cause the apparatus
processing element is configured to perform the switch to the different barcode reading method


                                                8 of 13
         Case 6:20-cv-00574-ADA Document 34-3 Filed 02/12/21 Page 10 of 14


Application No.: 11/462,152
Amendment Dated June 24, 2010
Reply to Office Action of March 24, 2010


by modifying the current barcode reading method by switching from a global binarization to an
adaptive binarization.


         39. (Original) An apparatus according to Claim 37, wherein global binarization
comprises binarizing an entirety of the input image based on a relationship between input image
values and a threshold and wherein adaptive binarization comprises separately binarizing two
halves of the input image based on a relationship between a moving sum of input image values
compared to an adaptive threshold.


         40. (Original) An apparatus according to Claim 25, wherein the apparatus is embodied
as a mobile terminal.


         41. (Currently Amended) An apparatus comprising:
         means for processing an input image for an attempt to decode the input image using a
current barcode reading method, the processing including performing a correction on the input
image;
         means for determining whether the processing of the input image is successful based on a
determination as to whether the correction is completed;
         means for switching to one of a different barcode reading method or processing a new
frame of the input image using the current barcode reading method in response to the processing
of the input image being unsuccessful;
         means for attempting a decode of the input image using the current barcode reading
method in response to the processing of the input image being successful; and
         means for performing a switch to the different barcode reading method in response to a
failure of the attempt to decode the input image using the first barcode reading method.




                                              9 of 13
       Case 6:20-cv-00574-ADA Document 34-3 Filed 02/12/21 Page 11 of 14

Application No.: 11/462,152
Amendment Dated June 24, 2010
Reply to Office Action of March 24, 2010


                                           REMARKS
        This amendment is submitted in reply to the Office Action dated March 24, 2010.
Claims 1-41 currently stand rejected.
        Applicants have amended independent claims 1, 13, 25 and 41 for clarity. Claims 26-31
and 33-38 have been amended to improve their form. Claims 10, 22 and 36 have been amended
to correct an informality. No new matter has been added by the amendment.
        In light of the amendment and the remarks presented below, Applicants respectfully
request reconsideration and allowance of all now-pending claims of the present application.


Claim Obiections
        Claims 10, 22 and 36 have drawn objection for an informality. Applicants have amended
claims 10, 22 and 36 as suggested by the Examiner and therefore request withdrawal of the
objections.


Claim Reiections - 35 USC§ 102
        Claims 1-6, 8-11, 13-18, 20-23, 25-30, 33-37, 40 and 41 currently stand rejected under 35
U.S.C. § 102(b), as being unpatentable over Zhu et al. (U.S. Patent Application Publication No.
2005/0103858, hereinafter "Zhu").
       Independent claims 1, 13, 25 and 41 have been amended to clarify that the processing
includes performing a correction on the input image and that determining whether the processing
of the input image is successful is based on a determination as to whether the correction is
completed. Notably, according to the claimed invention, a switch to a different barcode reading
method or processing of a new frame of the input image using the current barcode reading
method is caused in response to the processing of the input image being unsuccessful, while an
attempt to decode the input image is conducted if the processing is successful. Accordingly,
there is not even an attempt to do any decoding according to the claimed invention until it is
determined as to whether the correction is completed. Moreover, the claimed switch to a
different barcode reading method or processing of a new frame is done based on whether the




                                              10 of 13
      Case 6:20-cv-00574-ADA Document 34-3 Filed 02/12/21 Page 12 of 14

Application No.: 11/462,152
Amendment Dated June 24, 2010
Reply to Office Action of March 24, 2010


processing is successful ( e.g., whether the correction is completed) and is not performed based
on successful decoding.
          Meanwhile, quite to the contrary, Zhu discloses that a mode shift is performed based on a
successful or unsuccessful read of the image (e.g., see paragraph [0510] of Zhu. In all cases for
Zhu, the determining factor for changing modes is the successful or unsuccessful reading of the
barcode. Thus, Zhu fails to teach or suggest any correction that is performed as a basis for a
barcode reading method switch or processing of a new frame as provided in the claimed
invention. While the claimed invention provides for robust image processing and flexibility for
method switching or processing of a new image based on the successful completion of a
correction operation before any barcode reading is done, Zhu requires the barcode to be read, or
at least the performance of an attempt to read the barcode, before any mode changes are made.
Accordingly, Zhu fails to teach or suggest that the processing includes performing a correction
on the input image and that determining whether the processing of the input image is successful
is based on a determination as to whether the correction is completed as provided in independent
claims 1, 13, 25 and 41.
          Claims 2-6, 8-11, 14-18, 20-23, 26-30, 33-37 and 40 depend either directly or indirectly
from respective ones of independent claims 1, 13 and 25 and thus include all the recitations of
their respective independent claims. Therefore, dependent claims 2-6, 8-11, 14-18, 20-23, 26-30,
33-37 and 40 are patentable for at least those reasons given above for independent claims 1, 13
and 25.
          Despite being patentable due to their dependence from patentable independent claims, yet
further reasons exist for the patentability of at least some of the dependent claims. For example,
claims 4, 16 and 28 each describe a correction to a region of interest (ROI) by correcting comer
positions of the ROI based on a degree of overlap between the barcode and segments of a border
of the ROI which are adjacent to each respective comer. The Office Action cites various
paragraphs of Zhu as relating to this feature. However, the cited paragraphs of Zhu merely relate
to marking the four comers of the ROI. None of the cited passages, nor any part of Zhu,
provides any disclosure regarding correcting comer positions, much less making such a
correction based on a degree of overlap between a barcode and segments of a border of the ROI


                                               11 of 13
      Case 6:20-cv-00574-ADA Document 34-3 Filed 02/12/21 Page 13 of 14

Application No.: 11/462,152
Amendment Dated June 24, 2010
Reply to Office Action of March 24, 2010


which are adjacent to each respective comer as provided in claims 4, 16 and 28. Accordingly,
Zhu fails to teach or suggest the additional features as provided by corresponding ones of claims
4, 16 and 28.
       Accordingly, for all the reasons provided above, Applicants respectfully submit that the
rejections of claims 1-6, 8-11, 13-18, 20-23, 25-30, 33-37, 40 and 41 are overcome.


Claim Reiections - 35 USC§ 103
       Claims 7, 12, 19, 24, 31, 32, 38 and 39 currently stand rejected under 35 U.S.C. §103(a),
as being unpatentable over Zhu in view ofUmeda (U.S. Patent Application Publication No.
2006/0280363 ).
       As indicated above, Zhu fails to teach or suggest that the processing includes performing
a correction on the input image and that determining whether the processing of the input image is
successful is based on a determination as to whether the correction is completed as provided in
independent claims 1, 13 and 25. Umeda fails to cure the above noted deficiencies of Zhu and is
not cited as such. Since Zhu and Umeda each fail to teach or suggest these features, any
combination of Zhu and Umeda also fails to teach or suggest such features. Independent claims
1, 13 and 25 are therefore patentable over Zhu and Umeda, alone or in combination.
       Claims 7, 12, 19, 24, 31, 32, 38 and 39 depend either directly or indirectly from
respective ones of independent claims 1, 13 and 25 and thus include all the recitations of their
respective independent claims. Therefore, dependent claims 7, 12, 19, 24, 31, 32, 38 and 39 are
patentable for at least those reasons given above for independent claims 1, 13 and 25.
       Accordingly, for all the reasons provided above, Applicants respectfully submit that the
rejections of claims 7, 12, 19, 24, 31, 32, 38 and 39 are overcome.




                                              12 of 13
        Case 6:20-cv-00574-ADA Document 34-3 Filed 02/12/21 Page 14 of 14

Application No.: 11/462,152
Amendment Dated June 24, 2010
Reply to Office Action of March 24, 2010


                                           CONCLUSION
         In view of the amendment and the remarks submitted above, it is respectfully submitted
that the present claims are in condition for immediate allowance. It is therefore respectfully
requested that a Notice of Allowance be issued. The Examiner is encouraged to contact
Applicants' undersigned attorney to resolve any remaining issues in order to expedite
examination of the present invention.
         It is not believed that extensions oftime or fees for net addition of claims are required,
beyond those that may otherwise be provided for in documents accompanying this paper.
However, in the event that additional extensions of time are necessary to allow consideration of
this paper, such extensions are hereby petitioned under 37 CFR § l.136(a), and any fee required
therefore (including fees for net addition of claims) is hereby authorized to be charged to Deposit
Account No. 16-0605.
                                                Respectfully submitted,


                                                  I\J./
                                                C~~rson
                                                Registration No. 55,675

Customer No. 00826
ALSTON & BIRD LLP
Bank of America Plaza
101 South Tryon Street, Suite 4000
Charlotte, NC 28280-4000
Tel Charlotte Office (704) 444-1000
Fax Charlotte Office (704) 444-1111
LEGAL02/3l 976760vI

ELECTRONICALLYFILED USING THE EFS-WEB ELECTRONICFILING SYSTEM OF THE UNITEDSTATES PATENT&
TRADEMARKOFFICE ON JUNE 24, 2010.




                                                13 of 13
